

EXHIBIT 10.1
NADER TAVAKOLI
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 4th day of
January 2016, by and among Ambac Financial Group, Inc., a Delaware corporation
(the “Company”), and Nader Tavakoli, an individual (the “Executive”).
WHEREAS, the Executive is currently a director of the Company; and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the employment relationship of the
Executive with the Company;
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
1.    Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive agrees
to be employed by the Company for the Employment Period set forth in Section 2
and in the positions and with the duties set forth in Section 3. The Executive
shall be an employee of the Company. The Company shall be solely responsible for
all obligations undertaken by the “Company” hereunder or in connection herewith,
including compensation and benefits payable to the Executive under Sections 4
and 7 of this Agreement.
2.    Term. The term of employment under this Agreement shall be for a period
beginning on January 1, 2016 (the “Effective Date”) and ending on December 31,
2018 (the “End Date”), unless sooner terminated as hereinafter set forth. The
period during which the Executive is employed by the Company hereunder is
hereinafter referred to as the “Employment Period.”
3.    Position and Duties.
(a)    Executive Positions. During the Employment Period, the Executive shall
serve as President and Chief Executive Officer of the Company. In such
capacities, the Executive shall report to the Company’s Board of Directors (the
“Board”). The Executive shall serve as a member of such management, executive
and other committees as determined by the Board from time to time. During the
Employment Period, (x) the Executive shall have the duties, responsibilities,
powers and authority as shall be consistent with the duties, responsibilities,
powers and authority as he had as Interim Chief Executive Officer of the
Company, and (y) the Executive’s duties, responsibilities, powers and authority
with the Company shall be consistent with the organizational documents and
Corporate Governance Guidelines of the Company; provided, that the duties,
responsibilities, powers and authority described in the foregoing clauses (x)
and (y) shall in each case be subject to any policies and guidelines adopted by
the Board in good faith consultation with the Executive; provided, further, that
a diminution in the Executive’s duties or responsibilities resulting from any
such policies or guidelines or actions taken under the organizational documents
that directly effect the Executive’s duties or responsibilities shall not negate
a claim by the Executive of Good Reason (as defined below). All employees of the
Company shall report, directly or indirectly, to the Executive or his designate.
The Executive shall devote commercially reasonable efforts and sufficient time
to the performance of the Executive’s duties hereunder and the advancement of
the business and affairs of the Company, provided that in no event shall this
sentence prohibit the Executive

1



--------------------------------------------------------------------------------



from (a) creating and managing his personal and family investments or
participating in charitable activities, (b) continuing with his current outside
business interests and commitments (subject to the last sentence of this Section
3(a)), or (c) accepting new commitments expressly approved by the Board, which
approval shall not be unreasonably withheld, so long as such activities, in the
aggregate, do not materially interfere with the Executive’s duties for the
Company. The Executive shall not accept new outside business interests or
commitments during the Employment Period without the express approval of the
Board; provided, that the Executive shall not require the approval of the Board
to create or make personal or family investments so long as such personal or
family investments do not require active management by the Executive and comply
with the Company’s Code of Business Conduct and other policies of the Company as
in effect from time to time. So long as such activities do not materially
interfere with the Executive’s ability to perform his duties and
responsibilities hereunder, the Executive shall have the right to continue his
service on outside for profit boards on which he serves on the Effective Date
and the related activities in which he participates on the Effective Date;
provided, that the Executive agrees that he shall cease such service and
activities in connection therewith as soon as practicable if he is notified by
the Company to do so on or after January 1, 2017.
(b)    The Executive is a member of the Board and Ambac Assurance Corporation’s
(“AAC”) Board of Directors (the “AAC Board”) as of the Effective Date. The
Company shall use its commercially reasonable best efforts to cause the
Executive (i) to be nominated to serve for an additional term on the Board at
the expiration of his current Board term (and each subsequent expiration of the
Board term thereafter for the remainder of the Employment Period), and (ii) to
be appointed by the Board to serve for an additional term on the AAC Board at
the expiration of his current AAC Board term (and each subsequent expiration of
the AAC Board term thereafter for the remainder of the Employment Period);
provided, however, the Executive agrees that (x) if his employment as President
and Chief Executive Officer terminates for any reason, the foregoing covenants
of the Company shall no longer apply and (y) if his employment as President and
Chief Executive Officer is terminated by the Company for any reason or due to
the expiration of the Employment Period, he will resign from his positions on
the Board and the AAC Board co-terminous with his termination unless otherwise
mutually agreed with the Board. For clarity, such required resignation from the
Board shall be deemed to be the removal of the Executive without cause from the
Board for purposes of the March 30, 2015 Restricted Stock Unit and Stock Option
Agreement only if the Executive’s employment is terminated by the Company other
than for Cause pursuant to Section 6(a)(ii)(B).
4.    Compensation and Benefits.
(a)    Base Salary. During the Employment Period, the Company shall pay to the
Executive a base salary at the rate of no less than $950,000 per calendar year
(the “Base Salary”), less applicable deductions, and prorated for any partial
month or year, as applicable. The Base Salary shall be reviewed for increase by
the Compensation Committee of the Company (the “Compensation Committee”) no less
frequently than annually and may be increased in the discretion of the
Compensation Committee. Any such adjusted Base Salary shall constitute the “Base
Salary” for purposes of this Agreement. The Base Salary shall be paid in
substantially equal installments in accordance with the Company’s regular
payroll procedures. The Executive’s Base Salary may not be decreased during the
Employment Period. During the Employment Period, the Executive’s total
compensation for each fiscal year shall be the highest total compensation among
all individuals employed by the Company or any Company Affiliate for such fiscal
year.
(b)    Annual Bonus. For each calendar year that ends during the Employment
Period, the Executive shall be eligible to receive an annual bonus pursuant to
the Company’s annual bonus plan

2



--------------------------------------------------------------------------------



for senior executives. The amount of any such annual bonus paid to the Executive
during the Employment Period shall be based on the achievement of
pre-established performance goals that are established by the Compensation
Committee in consultation with the Executive. With respect to any performance
goals that are subjective in nature, the Compensation Committee shall determine,
in its discretion, whether and to what extent such performance goals are
achieved. With respect to calendar year 2015, the Executive’s annual bonus shall
be no less than $750,000 and no greater than $1,500,000, as determined by the
Compensation Committee, in its discretion. With respect to calendar year 2016
and each calendar year thereafter that ends during the Employment Period, the
Executive’s threshold, target and maximum annual bonus amounts shall be
$712,500, $1,425,000 and $2,850,000, respectively, unless otherwise agreed
between the Compensation Committee and the Executive. With respect to calendar
year 2016 and each calendar year thereafter that ends during the Employment
Period, the Executive shall not be entitled to receive an annual bonus for a
calendar year if each of the performance goals established for such calendar
year is below the minimum threshold performance level established for each
performance goal, as determined by the Compensation Committee, but shall
otherwise be eligible to receive a discretionary bonus. Any annual bonus payable
to the Executive hereunder shall be paid at the time bonuses are otherwise paid
to other executive officers of the Company, but in any event, no later than
March 15 of the calendar year following the year with respect to which such
annual bonus is earned.
(c)    Long-Term Incentives. During the Employment Period, the Executive shall
be eligible to participate in the Company’s Incentive Compensation Plan or any
successor plan or additional plan of the Company, subject to the terms of any
such plan, as determined by the Compensation Committee, in its discretion.
(i)    Annual Equity Awards. With respect to each calendar year that ends during
the Employment Period, commencing with calendar year 2016, the Executive shall
be granted an award of restricted stock units (“RSUs”) which shall be subject to
performance-based vesting conditions (the “Performance-based RSUs”). Each award
of Performance-based RSUs granted to the Executive hereunder shall be eligible
to cliff vest at the end of a three year performance period based on the
achievement of pre-established performance goals that are established annually
by the Compensation Committee in consultation with the Executive. The threshold,
target and maximum award amounts with respect to each such grant of
Performance-based RSUs shall be $1,068,750, $1,425,000 and $3,800,000,
respectively, unless otherwise agreed between the Compensation Committee and the
Executive. The target performance goals applicable to each such award of
Performance-based RSUs shall be based on the following performance metrics,
unless the Compensation Committee, in consultation with the Executive,
establishes different performance metrics for any such award of
Performance-based RSUs: (i) 40% on the greater of the Company’s improvement in
its asset liability ratio (“ALR”) and the Company’s improvement in its net asset
value (“NAV”), in each case over the applicable performance period, (ii) 10% on
the Company’s Cumulative EBITDA, and (iii) 50% based on the Company’s total
shareholder return (“TSR”) over the applicable performance period. ALR shall be
calculated by dividing (A) the fair value (determined in accordance with U.S.
generally accepted accounting principles (“GAAP”)) of the Assets (as defined
below) by (B) the Liabilities (as defined below) of the following entities: AAC,
Everspan Financial Guarantee Corp., Ambac Credit Products LLC, Orient Bay LLC,
Ambac Financial Services LLC, and any other subsidiaries of the Company that the
Compensation Committee shall determine in good faith consultation with the
Executive. For purposes of the ALR calculation, “Assets” shall mean the total
cash, invested assets and net receivables (payables); and “Liabilities” shall
mean the sum of the following: (1) the present value of future probability
weighted financial guarantee claims and CDS payments reduced by recoveries,
including probability weighted estimated subrogation recoveries, which includes
recoveries from representation and warranty claims, and reinsurance
recoverables, using discount rates in accordance with GAAP, (2) face value of
unpaid claims and accrued interest, (3) fair

3



--------------------------------------------------------------------------------



value of all interest rate swaps, (4) par value and accrued interest of all
outstanding surplus notes of AAC (including surplus notes of the Segregated
Account of AAC (including junior surplus notes)), and (5) the face value of
outstanding preferred stock. In addition, the Assets and Liabilities shall be
increased for the amount of representation and warranty litigation receipts that
are subsequently used to settle Liabilities over the performance period.
“Cumulative EBITDA” means the Company’s earnings before interest, taxes,
depreciation, amortization, and non-controlling interests (as determined under
GAAP) for the applicable performance period. NAV shall be calculated by reducing
AAC’s Assets by its Liabilities, determined as of the last day of the applicable
performance period.
(ii)    One-Time Equity Award. The Executive shall be granted a one-time award
of RSUs on January 4, 2016, which shall have a grant date fair value of
$4,275,000 based on the closing price of the Company’s common stock on January
4, 2016, and shall vest in three equal annual installments on December 31, 2016,
December 31, 2017 and December 31, 2018, subject to the Executive’s continued
employment with the Company through the applicable vesting date.
Each equity award granted to the Executive hereunder shall be subject to the
terms and conditions of the plan pursuant to which it is granted and such other
terms and conditions as are established by the Compensation Committee and set
forth in the award agreement evidencing the grant of such award.
(d)    Employee Benefits; Perquisites. During the Employment Period, the
Executive shall be entitled to participate in all employee benefit plans,
practices and programs maintained by the Company or AAC, as in effect from time
to time, that are generally made available to senior executives of the Company.
During the Employment Period, the Executive shall be entitled to fringe benefits
and perquisites consistent with the practices and policies of the Company. The
Company reserves the right to amend, modify or cancel any employee benefit
plans, practices and programs, and any fringe benefits and perquisites, at any
time and without the consent of the Executive.
(e)    Company Compensation Plans. Except as otherwise provided herein, all
compensation provided to the Executive pursuant to Section 4 shall be in
accordance with the Company’s and Company Affiliates’ compensation plans and
policies. For purposes of this Agreement, “Company Affiliate” means any entity
controlled by, in control of, or under common control with, the Company,
including without limitation, AAC and its other direct and indirect
subsidiaries.
(f)    Clawback/Recoupment. Notwithstanding any other provision in this
Agreement to the contrary, any compensation paid to the Executive pursuant to
this Agreement or any other agreement or arrangement with the Company shall be
subject to mandatory repayment by the Executive to the Company to the extent any
such compensation paid to the Executive is, or in the future becomes, subject to
(i) any “clawback” or recoupment policy that is applicable to all senior
executives of the Company or that is adopted to comply with any applicable law,
rule or regulation, or any other requirement, or (ii) any law, rule, requirement
or regulation which imposes mandatory recoupment, under circumstances set forth
in such law, rule, requirement or regulation.
(g)    Stock Ownership Guidelines. The Executive shall be required to hold
shares of the Company’s common stock equal in value to six (6) times the
Executive’s Base Salary. The Executive may satisfy this requirement through
vested and unvested equity awards as well as other means; provided, however,
that, with respect to stock options, only the value of the “net shares” issuable
to the Executive shall be counted, and with respect to performance-based RSUs,
only the target grant date value of such RSUs shall be counted. In furtherance
of this requirement, the Executive must hold 100% of all “net shares” issuable
to the Executive pursuant to equity awards at any time that the Executive does
not meet

4



--------------------------------------------------------------------------------



the foregoing stock ownership requirement. “Net shares” means those whole shares
that remain after shares are sold or withheld to pay any applicable stock option
exercise price or to satisfy any tax obligations. The holding period applies to
all net shares issuable upon stock option exercises and RSU vesting (whether
subject to time-based or performance-based vesting requirements).
Notwithstanding the foregoing, in no event shall the Executive be required to
make purchases of the Company’s common stock in order to satisfy the stock
ownership guidelines set forth in this Section 4(g), but the Executive shall be
required to achieve such stock ownership guidelines only through holding net
shares issued to the Executive pursuant to equity awards, and nothing in this
Section 4(g) shall prohibit the Executive from selling any shares that he
acquires in the open market.
5.    Expenses. The Executive is expected and is authorized to incur reasonable
expenses in the performance of his duties hereunder. The Company shall reimburse
the Executive for all such expenses reasonably and actually incurred in
accordance with reasonable policies which may be adopted from time to time by
the Company promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.
6.    Termination of Employment.
(a)    Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:
(i)    Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;
(ii)    By the Company.
(A)    Disability. The Company may terminate the Executive’s employment due to
the Executive’s Disability while such Disability exists. For purposes of this
Agreement, “Disability” means that the Executive shall have been unable, due to
physical or mental incapacity, to substantially perform the Executive’s duties
and responsibilities hereunder for 180 days out of any 365 day period or for 120
consecutive days. Until such termination, the Executive shall continue to
receive his compensation and benefits hereunder, reduced by any benefits payable
to him under any Company-provided disability insurance policy or plan applicable
to him; or
(B)    Cause. The Company may terminate the Executive’s employment for Cause or
without Cause. If the Company terminates the Executive’s employment without
Cause, then the Company shall provide written notice to the Executive at least
twenty (20) days prior to the Date of Termination.
For purposes of this Agreement, “Cause” shall be limited to the following
events: (i) the Executive’s gross negligence or willful misconduct in the
performance of his duties, (ii) the Executive’s conviction of, or plea of guilty
or nolo contendere to, a felony or a misdemeanor involving moral turpitude that
has a substantial adverse effect on the Executive’s qualifications or ability to
perform his duties, or (iii) the Executive’s failure to attempt to perform
lawfully assigned duties consistent with his position or to materially comply
with the Company’s Code of Business Conduct or any policies and guidelines
adopted by the Board in good faith consultation with the Executive. Termination
of the Executive’s employment shall not be deemed to be for Cause unless and
until the Company delivers to the Executive copies of resolutions duly adopted
by the affirmative votes of not less than a majority of the Board (after
reasonable written notice is provided to the Executive and the Executive is
given a reasonable opportunity, together with counsel, to be heard before the
Board), finding that the Executive has engaged in the conduct

5



--------------------------------------------------------------------------------



described in any of (i)-(iii) above. Except for a failure, breach or refusal
which, by its nature, cannot reasonably be expected to be cured, the Executive
shall have fourteen (14) days from the delivery of written notice by the Company
within which to cure any acts constituting Cause.
For purposes of this Agreement, “Date of Termination” means (i) if the
Executive’s employment is terminated due to the Executive’s death, the date of
the Executive’s death; (ii) if the Executive’s employment is terminated because
of the Executive’s Disability pursuant to Section 6(a)(ii)(A), 30 days after
Notice of Termination, provided that the Executive shall not have returned to
the performance of the Executive’s duties on a full-time basis during such
thirty (30)-day period; (iii) if the Executive’s employment is terminated due to
the expiration of the Employment Period, the End Date; or (iv) if the
Executive’s employment is terminated by the Company pursuant to Section
6(a)(ii)(B) or by the Executive pursuant to Section 6(a)(iii), the date
specified in the Notice of Termination. Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and guidance promulgated thereunder (collectively “Section
409A”), references to the Executive’s termination of employment (and corollary
terms) with the Company shall be construed to refer to the Executive’s
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company.
(iii)    By the Executive. The Executive may terminate his employment for any
reason (including Good Reason) or for no reason. If the Executive terminates his
employment without Good Reason, then he shall provide written notice to the
Company at least forty-five (45) days prior to the Date of Termination.
For purposes of this Agreement, “Good Reason” means (i) any diminution in the
Executive’s title or reporting relationships at the Company, (ii) a substantial
diminution in the Executive’s duties or responsibilities at the Company, (iii)
the relocation of the Executive’s principal place of employment by more than
thirty-five (35) miles, (iv) a reduction of the Executive’s Base Salary or
target annual bonus opportunity, other than a uniform reduction applied to all
senior executive officers of the Company that does not result in a reduction of
more than five percent (5%) of the sum of the highest of each of the Executive’s
Base Salary and target bonus, (v) a material decrease in the employee benefits
made available to the Executive, in the aggregate, other than in connection with
an across-the-board reduction applicable to all senior executives, or (vi) a
material breach by the Company of this Agreement, including, but not limited to
the Executive’s total compensation for any fiscal year ceasing to be the highest
total compensation among all individuals employed by the Company or any Company
Affiliate for such fiscal year. In order to invoke a termination for Good
Reason, the Executive must deliver a written notice of the grounds for such
termination within ninety (90) days of the initial existence of the event giving
rise to Good Reason and the Company shall have thirty (30) days to cure the
circumstances. In order to terminate his employment, if at all, for Good Reason,
the Executive must terminate employment within sixty (60) days of the end of the
cure period if the circumstances giving rise to Good Reason have not been cured.
The Executive acknowledges that, as of the Effective Date, no event that would
constitute Good Reason has occurred.
(b)    Termination. Any termination of the Executive’s employment by the Company
or the Executive (other than because of the Executive’s death) shall be
communicated by a written Notice of Termination to the other party hereto in
accordance with the requirements of this Agreement. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, if any, and
shall set forth in reasonable detail

6



--------------------------------------------------------------------------------



the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. Termination of the
Executive’s employment shall take effect on the Date of Termination. The
Executive agrees, in the event of any dispute under Section 6(a)(ii)(A) as to
whether a Disability exists, and if requested by the Company, to submit to a
physical examination by a licensed physician selected by mutual consent of the
Company and the Executive, the cost of such examination to be paid by the
Company. The written medical opinion of such physician shall be conclusive and
binding upon each of the parties hereto as to whether a Disability exists and
the date when such Disability arose. This Section shall be interpreted and
applied so as to comply with the provisions of the Americans with Disabilities
Act (to the extent applicable) and any applicable state or local laws.
(c)    Resignation of All Other Positions. Upon termination of the Executive's
employment for any reason, the Executive shall be deemed to have resigned from
all positions that the Executive holds as an officer of the Company or any
Company Affiliate unless otherwise mutually agreed with the Board. As provided
in Section 3(b), upon termination of the Executive's employment by the Company
for any reason or due to the expiration of the Employment Period, the Executive
shall be deemed to have resigned from all positions that the Executive holds as
a member of the board of directors (or a committee thereof) of the Company or
any Company Affiliate unless otherwise mutually agreed with the Board.
7.    Compensation Upon Termination.
(a)    Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death, this Agreement and the Employment
Period shall terminate without further notice or any action required by the
Company or the Executive’s legal representatives. Upon the Executive’s death,
the Company shall pay to the Executive’s legal representative or estate, as
applicable, (i) the Executive’s Base Salary due through the Date of Termination,
(ii) all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination at the time such payments are due and (iii) an annual bonus
for the year of termination, based on actual full-year performance (with any
individual factor being rated at one hundred percent (100%)), pro-rated to
reflect the time of service for such year through the Date of Termination,
payable at the time the Company pays bonuses to active employees. The rights of
the Executive’s legal representative or estate, as applicable, with respect to
the Executive’s equity or equity-related awards shall be governed by the
applicable terms of the related plan or award agreement. In addition, with
respect to all of the Executive’s outstanding equity awards granted on and after
the Effective Date, unless the applicable award agreement provides for greater
vesting acceleration on termination as a result of the Executive’s death, upon
the termination of the Executive’s employment as a result of the Executive’s
death, (i) the Executive shall receive twelve (12) months of vesting
acceleration on all of the Executive’s then-outstanding time-based equity awards
or, if vesting is less frequent than annually, a pro rata portion, with the
period from the last vesting date (or, if none, the grant date) as the numerator
and the period from such last vesting date (or grant date) to the next vesting
date as the denominator and (ii) with respect to the Executive’s
then-outstanding performance-based equity awards, the Executive shall be deemed
to have satisfied the service-based component of such awards and shall be
eligible to receive a portion of each such award based on actual performance
through the end of the applicable performance period, pro-rated to reflect the
Executive’s actual service plus twelve (12) months during each performance
period. Except as set forth herein, the Company and Company Affiliates shall
have no further obligation to the Executive or his legal representatives, estate
or heirs upon his death under this Agreement other than such obligations which
by their terms continue following termination of the Executive’s employment. For
purposes of this Agreement, “Accrued Benefits” means (i) any compensation
deferred by the Executive prior to the Date of Termination and not paid by the
Company or otherwise specifically addressed by this Agreement; (ii) any earned
but unpaid

7



--------------------------------------------------------------------------------



annual bonus for the year preceding the year of termination, (iii) any amounts
or benefits owing to the Executive or to the Executive’s beneficiaries under the
then applicable benefit plans of the Company; (iv) any amounts owing to the
Executive for reimbursement of expenses properly incurred by the Executive prior
to the Date of Termination and which are reimbursable in accordance with Section
5; and (v) any other benefits or amounts due and owing to the Executive under
the terms of any plan, program or arrangement of the Company.
(b)    Disability. If the Company terminates the Executive’s employment during
the Employment Period because of the Executive’s Disability pursuant to Section
6(a)(ii)(A), (A) the Company shall pay to the Executive (i) the Executive’s Base
Salary due through the Date of Termination, (ii) all Accrued Benefits, if any,
to which the Executive is entitled as of the Date of Termination at the time
such payments are due and (iii) an annual bonus for the year of termination,
based on actual full-year performance (with any individual factor being rated at
one hundred percent (100%)), pro-rated to reflect the time of service for such
year through the Date of Termination, payable at the time the Company pays
bonuses to active employees. The rights of the Executive with respect to the
Executive’s equity or equity-related awards shall be governed by the applicable
terms of the related plan or award agreement. In addition, with respect to all
of the Executive’s outstanding equity awards granted on and after the Effective
Date, unless the applicable award agreement provides for greater vesting
acceleration on termination because of the Executive’s Disability, upon the
termination of the Executive’s employment because of the Executive’s Disability,
(i) the Executive shall receive twelve (12) months of vesting acceleration on
all of the Executive’s then-outstanding time-based equity awards or, if vesting
is less frequent than annually, a pro rata portion, with the period from the
last vesting date (or, if none, the grant date) as the numerator and the period
from such last vesting date (or grant date) to the next vesting date as the
denominator and (ii) with respect to the Executive’s then-outstanding
performance-based equity awards, the Executive shall be deemed to have satisfied
the service-based component of such awards and shall be eligible to receive a
portion of each such award based on actual performance through the end of the
applicable performance period, pro-rated to reflect the Executive’s actual
service plus twelve (12) months during each performance period. Except as set
forth herein, the Company and Company Affiliates shall have no further
obligations to the Executive under this Agreement upon Executive’s termination
due to Disability pursuant to Section 6(a)(ii)(A) other than such obligations
which by their terms continue following termination of the Executive’s
employment.
(c)    Expiration of the Employment Period. If the Executive’s employment is
terminated due to the expiration of the Employment Period, the Company shall pay
to the Executive the Executive’s Base Salary due through the Date of Termination
and all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination, at the time such payments are due. The Executive shall also
be entitled to receive, subject to his material compliance with the restrictive
covenants in Section 8 and his execution and non-revocation of the release
described in Section 7(g), the following severance payment: a lump sum payment
equal to one (1) times the sum of (i) the Executive’s Base Salary and (ii) the
amount of the Executive’s annual target bonus for the calendar year in which the
Date of Termination occurs (the “Target Bonus”). Subject to Section 7(i), the
lump sum payment described in the preceding sentence shall be made within ten
(10) business days of the Release Effective Date. The Executive’s rights with
respect to then vested or exercisable equity or equity-related awards shall be
governed by the applicable terms of the related plan or award agreements,
subject to the next sentence. In addition, with respect to all of the
Executive’s outstanding equity awards granted on and after the Effective Date,
unless the applicable award agreement provides for greater vesting acceleration
upon a termination of the Executive’s employment due to the expiration of the
Employment Period, upon the termination of the Executive’s employment due to the
expiration of the Employment Period, (i) all of the Executive’s then-outstanding
time-based equity awards shall become immediately vested and (ii) with

8



--------------------------------------------------------------------------------



respect to the Executive’s then-outstanding performance-based equity awards, the
Executive shall be eligible to vest in each such award based on actual
performance through the end of the applicable performance period. For the
avoidance of doubt, the Executive shall be eligible to receive an annual bonus
in respect of calendar year 2018 in accordance with Section 4(b) hereof
regardless of whether he remains an employee as of the date such bonus is paid.
Except as set forth herein, the Company and Company Affiliates shall have no
further obligations to the Executive under this Agreement upon such termination
other than such obligations which by their terms continue following termination
of the Executive’s employment.
(d)    Termination by the Company for Cause or by the Executive without Good
Reason. If, during the Employment Period, the Company terminates the Executive’s
employment for Cause pursuant to Section 6(a)(ii)(B) or the Executive terminates
his employment without Good Reason pursuant to Section 6(a)(iii), the Company
shall pay to the Executive the Executive’s Base Salary due through the Date of
Termination and all Accrued Benefits, if any, to which the Executive is entitled
as of the Date of Termination, at the time such payments are due, and the
Executive’s rights with respect to then vested or exercisable equity or
equity-related awards shall be governed by the applicable terms of the related
plan or award agreements. Except as set forth herein, the Company and Company
Affiliates shall have no further obligations to the Executive under this
Agreement upon such termination.
(e)    Termination by the Company without Cause or by the Executive with Good
Reason. If, during the Employment Period, other than as set forth in Section
7(f), the Company terminates the Executive’s employment other than for Cause
pursuant to Section 6(a)(ii)(B) or the Executive terminates his employment with
Good Reason pursuant to Section 6(a)(iii), the Company shall pay to the
Executive (i) the Executive’s Base Salary due through the Date of Termination
and (ii) all Accrued Benefits, if any, to which the Executive is entitled as of
the Date of Termination, in each case at the time such payments are due. The
Executive shall also be entitled to receive, subject to his material compliance
with the restrictive covenants in Section 8 and his execution and non-revocation
of the release described in Section 7(g), the following severance payments and
benefits: (1) a lump sum payment equal to two (2) times the sum of (i) the
Executive’s Base Salary and (ii) the amount of the Executive’s Target Bonus, (2)
a lump sum payment equal to the product of (x) the Target Bonus and (y) a
fraction, the numerator of which is the number of days the Executive was
employed by the Company during the year of termination and the denominator of
which is the number of days in such year, and (3) provided the Executive and his
eligible dependents timely and properly elect to continue health care coverage
under COBRA, with regard to the medical program, the Executive and such eligible
dependents shall be entitled to continue to participate in such basic medical
and life insurance programs of the Company as in effect from time to time, on
the same terms and conditions as applicable to active senior executives of the
Company, for twelve months or, if earlier, until the date the Executive becomes
eligible to receive coverage from another employer or is otherwise no longer
eligible to receive COBRA continuation coverage; provided, however, if such
medical plan is “self-funded” within the meaning of Code Section 105(h) at the
time of termination of employment, then, in lieu of such continued participation
in the medical program, the Executive shall be entitled to receive a lump sum
payment equal to the portion of the Executive’s COBRA premiums equal to twelve
(12) months of the Company subsidy of group health plan premiums for the
Executive and his eligible dependents, subject to applicable withholdings.
Subject to Section 7(i), the lump sum payments described in items (1), (2) and,
if applicable, (3) in the preceding sentence shall be made within ten (10)
business days of the Release Effective Date. Notwithstanding anything to the
contrary contained herein, if (i) during calendar year 2016, the Company
terminates the Executive’s employment other than for Cause or the Executive
terminates his employment for Good Reason, then the lump sum payments described
in items (1) and (2) shall be no greater than $3,000,000 in the aggregate, or
(ii) after calendar year 2016, the Executive terminates his employment for Good
Reason

9



--------------------------------------------------------------------------------



as a result of a diminution in his title, reporting relationships, duties or
responsibilities due to an action taken by the Wisconsin Office of the
Commissioner of Insurance, then the lump sum payments described in items (1) and
(2) shall be no greater than $3,500,000 in the aggregate. If the lump sum
payments described in items (1) and (2) are required to be reduced pursuant to
the preceding sentence, then such payments shall be reduced in the following
order until the aggregate amount of such payments is equal to $3,000,000 or
$3,500,000, as applicable: (x) the lump sum payment described in item 1 shall be
reduced first and (y) the lump sum payment described in item (2) shall be
reduced last. The Executive’s rights with respect to equity or equity-related
awards shall be governed by the applicable terms of the related plan or award
agreements, subject to the next sentence. In addition, with respect to all of
the Executive’s outstanding equity awards granted on and after the Effective
Date, unless the applicable award agreement provides for greater vesting
acceleration upon a termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason, upon the termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason, (i) the Executive shall receive twelve (12) months of vesting
acceleration on all of the Executive’s then-outstanding time-based equity awards
or, if vesting is less frequent than annually, a pro rata portion, with the
period from the last vesting date (or, if none, the grant date) as the numerator
and the period from such last vesting date (or grant date) to the next vesting
date as the denominator and (ii) with respect to the Executive’s
then-outstanding performance-based equity awards, the Executive shall be deemed
to have satisfied the service-based component of such awards and shall be
eligible to receive a portion of each such award based on actual performance
through the end of the applicable performance period, pro-rated to reflect the
Executive’s actual service plus twelve (12) months during each performance
period. Notwithstanding anything to the contrary contained herein, if, during
calendar year 2016, the Company terminates the Executive’s employment other than
for Cause or the Executive terminates his employment for Good Reason, then the
immediately preceding sentence shall not apply and the Executive’s rights with
respect to equity or equity-related awards shall be governed by the applicable
terms of the related plan or award agreements.
(f)    Termination by the Company without Cause or by the Executive with Good
Reason following a Change in Control. If, during the Employment Period, the
Company terminates the Executive’s employment other than for Cause pursuant to
Section 6(a)(ii)(B) or the Executive terminates his employment with Good Reason
pursuant to Section 6(a)(iii), in each case within one (1) year following the
occurrence of a Change in Control (as defined below), then, in addition to the
payments under (e) above (other than equity), with respect to all of the
Executive’s outstanding equity awards granted on and after the Effective Date,
(i) all of the Executive’s then-outstanding time-based equity awards shall
become immediately vested and (ii) with respect to the Executive’s
then-outstanding performance-based equity awards, the Executive shall be
eligible to vest in each such award based on actual performance through the end
of the applicable performance period.
For purposes of this Agreement, “Change in Control” means the occurrence of one
or more of the following events, for the Company: (i) any “person” (as such term
is used in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934 as
amended (the “Act”)) or “group” (as such term is used in Section 13(d)(3) of the
Act) is or becomes a “beneficial owner” (as such term is used in Rule 13d-3
promulgated under the Act) of more than thirty percent (30%) of the Voting Stock
of the Company; (ii) within any twenty-four (24) month period the majority of
the Board consists of individuals other than “Incumbent Directors,” which term
means the members of the Board on the Effective Date; provided that any person
becoming a director subsequent to such date whose election or nomination for
election was supported by a majority of the directors who then comprised the
Incumbent Directors of the applicable company shall be considered to be an
Incumbent Director; (iii) the Company transfers all or substantially all of its
assets or business (unless the shareholders of the applicable company
immediately

10



--------------------------------------------------------------------------------



prior to such transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of the
applicable company, all of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to the business of, as applicable, the
Company or the Company’s ultimate parent company if the Company is a subsidiary
of another corporation); or (iv) any merger, reorganization, consolidation or
similar transaction unless, immediately after consummation of such transaction,
the shareholders of the Company, as applicable, immediately prior to the
transaction hold, directly or indirectly, more than fifty percent (50%) of the
Voting Stock of, as applicable, the Company or the Company’s ultimate parent
company if the Company is a subsidiary of another corporation (there being
excluded from the number of shares held by such shareholders, but not from the
Voting Stock of the combined company, any shares received by affiliates of such
other company in exchange for stock of such other company). For purposes of this
Change in Control definition, the Company shall include any entity that succeeds
to all or substantially all of the business of the Company and “Voting Stock”
shall mean securities or ownership interests of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.
(g)    Liquidated Damages. The parties acknowledge and agree that damages which
will result to the Executive for termination of the Executive’s employment by
the Company without Cause under Section 6(a)(ii)(B) or by the Executive for Good
Reason under Section 6(a)(iii) shall be extremely difficult or impossible to
establish or prove, and agree that the severance payments and benefits pursuant
to Sections 7(e) and (f) (the “Severance Payments”), shall constitute liquidated
damages for any such termination. The Executive agrees that, except for such
other payments and benefits to which the Executive may be entitled as expressly
provided by the terms of this Agreement or any other applicable benefit plan,
such liquidated damages shall be in lieu of all other claims that the Executive
may make by reason of any such termination of his employment, other than with
respect to the Executive’s outstanding equity or equity-related awards, any
vested payments or benefits under any plan, program or arrangement of the
Company in which the Executive participated and any claim for coverage under the
Company’s indemnification and directors and officers liability coverage, and
that, as a condition to receiving the Severance Payments, the Executive will
execute a release of claims substantially in the form of the release attached
hereto as Exhibit A. Within two business days of the Date of Termination, the
Company shall deliver to the Executive the release for the Executive to execute.
The Executive will forfeit all rights to the Severance Payments unless, within
forty-five (45) days of delivery of the release by the Company to the Executive,
the Executive executes and delivers the release to the Company and such release
has become irrevocable by virtue of the expiration of the revocation period
without the release having been revoked (the first such date, the “Release
Effective Date”). The Company’s obligation to pay the Severance Payments is
subject to the occurrence of the Release Effective Date, and if the Release
Effective Date does not occur, then the Company shall have no obligation to pay
the Severance Payments. If the Executive fails to materially comply with his
obligations under Section 8, the Executive shall, to the extent such amounts are
paid, vested or distributed pursuant to Section 7 hereof, (i) forfeit
outstanding equity awards, (ii) transfer the shares underlying any equity awards
that were accelerated pursuant to the terms of the related plan or award
agreements and settled in shares to the Company for no consideration and
(iii) repay the after-tax amount of the Severance Payments and any equity awards
that were accelerated pursuant to the terms of the related plan or award
agreements and settled in cash or sold.
(h)    No Offset. In the event of termination of his employment, the Executive
shall be under no obligation to seek other employment and, except as otherwise
expressly provided herein, there shall be no offset against amounts due to him
on account of any remuneration or benefits provided by any subsequent employment
he may obtain. The Company’s and Company Affiliates’ obligation to make any
payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected

11



--------------------------------------------------------------------------------



by any offset, counterclaim or other right that the Company or its affiliates
may have against him for any reason.
(i)    Section 409A. The payments and benefits to be provided to the Executive
pursuant to this Agreement are intended to comply with, or be exempt from,
Section 409A and will be interpreted, administered and operated in a manner
consistent with that intent. If the Executive notifies the Company (with
specificity as to the reason therefor) that the Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Executive to incur any additional tax
or interest under Section 409A, and the Company concurs with such belief or the
Company independently makes such determination, the Company shall, after
consulting with the Executive, reform such provision to try to comply with
Section 409A through good faith modification to the maximum extent reasonably
appropriate to comply with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of Section
409A.
(i)    For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
(ii)    The Executive will be deemed to have a Date of Termination for purposes
of determining the timing of any payments or benefits hereunder that are
classified as deferred compensation only upon a “separation from service” within
the meaning of Section 409A.
(iii)    Notwithstanding any other provision of this Agreement to the contrary,
if at the time of the Executive’s separation from service, (x) the Executive is
a specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time), and (y)
the Company makes a good faith determination that an amount payable on account
of such separation from service to the Executive constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A in order to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six-month period (or upon the Executive’s death, if earlier),
together with interest for the period of delay, compounded annually, equal to
the prime rate (as published in the Wall Street Journal) in effect as of the
dates the payments should otherwise have been provided. To the extent that any
benefits to be provided during the Delay Period are considered deferred
compensation under Section 409A provided on account of a “separation from
service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.
(iv)    (A) Any amount that the Executive is entitled to be reimbursed under
this Agreement will be reimbursed to the Executive as promptly as practical and
in any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (B) any right to reimbursement or in
kind benefits will not be subject to liquidation or exchange for another

12



--------------------------------------------------------------------------------



benefit, and (C) the amount of the expenses eligible for reimbursement during
any taxable year will not affect the amount of expenses eligible for
reimbursement in any other taxable year.
(v)    Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
8.    Confidentiality, Non-Disclosure and Non-Competition Agreement. The Company
and the Executive acknowledge and agree that during the Executive’s employment
with the Company, the Executive will have access to and may assist in developing
Company Confidential Information and will occupy a position of trust and
confidence with respect to the Company’s affairs and business and the affairs
and business of the Company Affiliates. For purposes of this Agreement, “Company
Confidential Information” means information known to the Executive to constitute
confidential or proprietary information belonging to the Company or Company
Affiliates or other non-public information, trade secrets, intellectual
property, confidential financial information, operating budgets, strategic plans
or research methods, personnel data, projects or plans, or non-public
information regarding the terms of any existing or pending transaction between
Company or any Company Affiliate and an existing or pending client or customer
or other person or entity, in each case, received by the Executive in the course
of his employment by the Company or in connection with his duties with the
Company. Notwithstanding anything to the contrary contained herein, the general
skills, knowledge and experience gained during the Executive’s employment with
the Company, information publicly available or generally known within the
industry or trade in which the Company operates and information or knowledge
possessed by the Executive prior to his employment by the Company, shall not be
considered Company Confidential Information. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Company and
Company Affiliates against harmful solicitation of employees and customers,
harmful effects on operations and other actions by the Executive that would
result in serious adverse consequences for the Company and Company Affiliates:
(a)    Non-Disclosure. During and after the Executive’s employment with the
Company or Company Affiliates, the Executive will not knowingly, directly or
indirectly through an intermediary, use, disclose or transfer any Company
Confidential Information other than as authorized in writing by the Company or
Company Affiliates, or if such use, disclosure or transfer is during such
employment and within the scope of the Executive’s duties with the Company or
Company Affiliates as determined reasonably and in good faith by the Executive.
For the avoidance of doubt, if, following the Executive’s termination of
employment hereunder for any reason, the Executive becomes employed or engaged
by a money or asset management business, including, without limitation, a
private equity or hedge fund business engaged in the management of alternative
investments, then the Executive shall not, during or after such employment or
engagement, use any Company Confidential Information or disclose or transfer any
Company Confidential Information to any such money or asset management business.
Anything herein to the contrary notwithstanding, the provisions of this Section
8(a) shall not apply (i) when disclosure is required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order the Executive
to disclose or make accessible any information; (ii) with respect to any other
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement; (iii) as to information that
becomes generally known to the public or within the relevant trade or industry
other than due to the Executive’s violation of this Section 8(a); (iv) as to
information that is or becomes available to the Executive on a non-confidential
basis from a source which is entitled to disclose it to the

13



--------------------------------------------------------------------------------



Executive; or (v) as to information that the Executive possessed prior to the
commencement of employment with the Company. In the event the Executive is
required or compelled by legal process to disclose any Company Confidential
Information, he will immediately inform the Company so that the Company may
present and preserve any objections that it may have to such disclosure and/or
seek an appropriate protective order. Notwithstanding the foregoing, nothing
contained in this Agreement shall prohibit the Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. The Executive does not need the prior authorization
of the Company’s legal department to make any such reports or disclosures and
the Executive is not required to notify the Company that the Executive has made
such reports or disclosures.
(b)    Materials. The Executive will not remove, directly or indirectly through
an intermediary, any Company Confidential Information or any other property of
the Company or any Company Affiliate from the Company’s or Company Affiliate’s
premises or make copies of such materials except for normal and customary use in
the Company’s or the Company Affiliate’s business as determined reasonably and
in good faith by the Executive. The Company acknowledges that the Executive, in
the ordinary course of his duties, routinely uses and stores Company
Confidential Information at home and other locations. The Executive will return
to the Company all Company Confidential Information and copies thereof and all
other property of the Company or any Company Affiliate at any time upon the
request of the Company and in any event promptly after termination of the
Executive’s employment. The Executive agrees to attempt in good faith to
identify and return to the Company any copies of any Company Confidential
Information after the Executive ceases to be employed by the Company. Anything
to the contrary notwithstanding, nothing in this Section 8(b) shall prevent the
Executive from retaining a home computer, papers and other materials of a
personal nature, including diaries, calendars and Rolodexes (including his
electronic address books), information relating to his compensation or relating
to reimbursement of expenses, information that he reasonably believes may be
needed for tax purposes, and copies of plans, programs and agreements relating
to his employment.
(c)    No Solicitation or Hiring of Employees. During the period commencing on
the Effective Date and ending twelve (12) months after the Executive's Date of
Termination (the “Non-Compete Period”), the Executive shall not, directly or
indirectly through an intermediary, solicit, entice, persuade or induce any
individual who is employed by the Company or any Company Affiliate (or who was
so employed within 180 days prior to the Executive’s action, other than any such
individual whose employment was involuntarily terminated by the Company or any
Company Affiliate) to terminate or refrain from continuing such employment or to
become employed by or enter into contractual relations with any other individual
or entity other than the Company or Company Affiliates, and the Executive shall
not hire, directly or indirectly, as an employee, consultant or otherwise, any
such person; provided, however, that the foregoing restrictions shall not apply
with respect to any administrative assistant who, as of the Date of Termination,
provides services primarily to the Executive. Anything to the contrary
notwithstanding, the Company agrees that (i) the Executive’s responding to an
unsolicited request from any former employee of the Company or any Company
Affiliate for advice on employment matters, (ii) the Executive’s responding to
an unsolicited request for an employment reference regarding any former employee
of the Company or any Company Affiliate from such former employee, or from a
third party, by providing a reference setting forth his personal views about
such former employee, (iii) the Executive’s encouraging an employee to leave
employment with the Company or any Company Affiliate in the good faith
performance of the Executive’s duties to the Company, or (iv) hiring or
retaining any current or former employee or consultant of the Company or any
Company Affiliate who responds to a general

14



--------------------------------------------------------------------------------



advertisement for employment that was not specifically directed at such
employees or consultants of the Company or any Company Affiliate, shall not be
deemed a violation of this Section 8(c).
(d)    Non-Competition.
(i)    During the Non-Compete Period, the Executive shall not, directly or
indirectly through an intermediary, (A) solicit or encourage any client or
customer of the Company or any Company Affiliate, or any person or entity who
was a client or customer within 180 days prior to Executive’s action, to
terminate, reduce or alter in a manner adverse to the Company or any Company
Affiliate any existing business arrangements with the Company or any Company
Affiliate or to transfer existing business from the Company or any Company
Affiliate to any other person or entity, or (B) without the prior written
consent of the Board, which consent shall not be unreasonably withheld, be
engaged by, or have a financial or any other interest in (other than
compensatory equity), the portion of any corporation, firm, partnership,
proprietorship or other business entity or enterprise, whether as a principal,
agent, employee, director, consultant, stockholder, partner or in any other
capacity, which (x) materially competes with the Company or any Company
Affiliate, in any business conducted by the Company or any Company Affiliate as
of the Effective Date or in any business acquired or developed by the Company or
any Company Affiliate after the Effective Date that generates $5,000,000 or more
of net income in the fiscal year prior to termination of employment, provided
that in no event shall the above limitations apply to any money or asset
management business, including, without limitation, a private equity or hedge
fund business engaged in the management of alternative investments, or (y) is a
financial institution which has an adversarial relationship with the Company or
any Company Affiliate (other than normal trading activities) and the Executive’s
role with such financial institution would involve in a material manner such
institution’s relationship with the Company or Company Affiliate; provided,
however, that the Executive may own, as a passive investor, securities of any
such entity that has outstanding publicly traded securities or is passively
owned through an interest in a hedge fund or private equity fund, so long as his
direct holdings in any such entity shall not in the aggregate constitute more
than 5% of the voting power of such entity and, while employed by the Company
does not otherwise violate any Company or Company Affiliate policy applicable to
the Executive. The Executive agrees that, before providing services, whether as
an employee or consultant, to any entity during the Non-Compete Period, he will
provide a copy of this Agreement to such entity. The Executive acknowledges that
this covenant has a unique, very substantial and immeasurable value to the
Company and Company Affiliates, that the Executive has sufficient assets and
skills to provide a livelihood for the Executive while such covenant remains in
force and that, as a result of the foregoing, in the event that the Executive
breaches such covenant, monetary damages would be an insufficient remedy for the
Company and equitable enforcement of the covenant would be proper.
(ii)    If the restrictions contained in Section 8(d)(i) shall be determined by
any court of competent jurisdiction to be unenforceable by reason of their
extending for too great a period of time or over too great a geographical area
or by reason of their being too extensive in any other respect, Section 8(d)(i)
shall be modified to be effective for the maximum period of time for which it
may be enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.
(e)    Compliance with Company’s Policies. The Executive agrees to observe and
comply with the policies and rules of the Company and Company Affiliates unless
such compliance is inconsistent with the terms of this Agreement.

15



--------------------------------------------------------------------------------



(f)    Non-Disparagement. For a period of three (3) years following the Date of
Termination, the Executive, other than in the good faith performance of his
duties for the Company, shall not initiate, participate or engage in any
communication whatsoever that could reasonably be interpreted as derogatory or
disparaging to the Company or any Company Affiliate, as applicable, including
but not limited to the business, practices, policies, or, as such, shareholders,
partners, members, directors, managers, officers and employees of the Company or
any Company Affiliate. For a period of three (3) years following the Date of
Termination, the senior executives and directors of the Company shall not
initiate, participate or engage in any communication whatsoever that could
reasonably be interpreted as derogatory or disparaging to the Executive. The
foregoing shall not be violated by (i) truthful statements by the Executive or
the senior executives or directors of the Company or any Company Affiliate in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings) or (ii) the Executive or the
senior executives and directors of the Company or any Company Affiliate
rebutting false or misleading statements made by others.
(g)    Publicity. During the Employment Period, the Executive hereby grants to
the Company and Company Affiliates the right to use, in a reasonable and
appropriate manner, the Executive’s name and likeness, without additional
consideration, on, in and in connection with technical, marketing or disclosure
materials, or any combination thereof, published by or for the Company or any
Company Affiliate, and any documents or other matters to the extent legally
required. If, in connection with the Executive’s termination of employment with
the Company, the Company determines to issue a press release, the Company agrees
to consult with the Executive in good faith as to the wording of the press
release.
(h)    Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Period may necessitate the
Executive's cooperation in the future. Accordingly, during the twenty-four (24)
month period following the termination of the Executive's employment for any
reason, to the extent reasonably requested by the Company, the Executive shall
cooperate with the Company, the Company Affiliates and its or their counsel, in
connection with matters arising out of or relating in any way to the Executive's
service to the Company and the Company Affiliates, including information
requests relating to the business or affairs of the Company or any Company
Affiliate, as well as any investigation, litigation, arbitration or other
proceeding related to the business or affairs of the Company or any Company
Affiliate, other than in connection with any dispute between the Executive and
the Company or any Company Affiliate; provided that, the Company shall make
reasonable efforts to minimize disruption of the Executive's other activities,
including limiting Executive’s travel to the extent reasonably possible. The
cooperation includes the Executive making himself available for reasonable
periods of time (with due regard for his other commitments) upon reasonable
notice to the Executive in any such litigation or investigation and providing
testimony before or during such litigation or investigation. The Executive shall
be entitled to a per diem amount based on the Executive’s then-prevailing rate
of compensation for any cooperation that the Executive provides at the Company’s
election. In addition, the Company shall reimburse the Executive for reasonable
out-of-pocket expenses incurred in connection with such cooperation.
(i)    Enforcement. The Executive acknowledges that in the event of any breach
of this Section 8, the business interests of the Company and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Company and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Company and the Company
Affiliates, and the Company will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the

16



--------------------------------------------------------------------------------



Executive expressly waives. The Company and the Company Affiliates each
acknowledge that in the event of any breach of this Agreement, the interests of
the Executive will be irreparably injured, the full extent of damages to the
Executive will be impossible to ascertain, monetary damages will not be an
adequate remedy for the Executive, and the Executive will be entitled to enforce
this Agreement by a temporary, preliminary and/or permanent injunction or other
equitable relief, without the necessity of posting bond or security. The Company
and the Executive each understand that the other may waive some of the
requirements expressed in this Agreement, but that such a waiver to be effective
must be made in writing and should not in any way be deemed a waiver of the
right of either party to enforce any other requirements or provisions of this
Agreement. The Company and the Executive agree that each of their obligations
specified in this Agreement are separate and independent covenants and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement. The Executive further agrees that any breach of
this Agreement by the Company prior to the Date of Termination shall not release
the Executive from compliance with his obligations under this Section 8, as long
as the Company fully complies with Sections 7 and 10. The Company further agrees
that any breach during the Employment Period of this Agreement by the Executive
that does not result in the Executive being terminated for Cause shall not
release the Company from compliance with its obligations under this Agreement.
Notwithstanding the foregoing two sentences, neither the Company nor the
Executive shall be precluded from pursuing judicial remedies as a result of any
such breaches.
9.    Section 280G. If any payment or benefit (including payments and benefits
pursuant to this Agreement) that the Executive would receive in connection with
a transaction (“Transaction Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this Section 9,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Company shall cause to be determined, before any amounts of the
Transaction Payment are paid to the Executive, which of the following two
alternative forms of payment would result in the Executive’s receipt, on an
after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that the Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”).
For purposes of determining whether to make a Full Payment or a Reduced Payment,
the Company shall cause to be taken into account all applicable federal, state
and local income and employment taxes and the Excise Tax. If a Reduced Payment
is made, (x) the Executive shall have no rights to any additional payments
and/or benefits constituting the Transaction Payment, and (y) reduction in
payments and/or benefits shall occur in the manner that results in the greatest
economic benefit to the Executive as determined in this paragraph. If more than
one method of reduction will result in the same economic benefit, the portions
of the Transaction Payment shall be reduced pro rata.
The independent registered public accounting firm engaged by the Company as of
the day prior to the effective date of the transaction shall make all
determinations required to be made under this Section 9. If the independent
registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the
transaction, the Company shall appoint a nationally recognized independent
registered public accounting firm that is reasonably acceptable to the Executive
(and such acceptance shall not be unreasonably withheld) to make the
determinations required hereunder. The Company shall bear all reasonable
expenses with respect to the determinations by such independent registered
public accounting firm required to be made hereunder. The independent registered
public accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and the

17



--------------------------------------------------------------------------------



Executive within fifteen (15) calendar days after the date on which the
Executive’s right to a Transaction Payment is triggered or such other time as
reasonably requested by the Company or the Executive. If the independent
registered public accounting firm determines that no Excise Tax is payable with
respect to the Transaction Payment, either before or after the application of
the Reduced Amount, it shall furnish the Company and the Executive with detailed
supporting calculations of its determinations that no Excise Tax will be imposed
with respect to such Transaction Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and the Executive.
10.    Indemnification. The Company shall indemnify the Executive to the maximum
extent that its officers, directors and employees are entitled to
indemnification pursuant to the Company’s certificate of incorporation and
bylaws (which shall not be less than currently exists, except as required by
applicable law), subject to applicable law, and such indemnification shall
continue after termination of employment or directorship with regard to actions
or inactions prior to termination at a level that is no less than currently
exists for officers, directors and employees under the Company’s certificate of
incorporation and bylaws, subject to applicable law. In addition, the Executive
shall be entitled to liability insurance coverage pursuant to any directors’ and
officers’ liability insurance policy maintained by the Company as of the
Effective Date or put in place following the Effective Date on the same basis as
other current or former directors and officers of the Company with regard to
actions or inactions during the period of service as an officer or director
notwithstanding any ceasing of such service.
11.    Legal Fees Incurred in Negotiating the Agreement. The Company shall pay
or the Executive shall be reimbursed for the Executive's reasonable legal fees
and costs incurred in connection with this Agreement. Any payment required under
this Section 11 shall be made within thirty (30) days following the Effective
Date but in no event later than March 15 of the calendar year immediately
following the Effective Date.
12.     Notices. All notices, demands, requests, or other communications which
may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, addressed as follows:
(i)    If to the Company:
Ambac Financial Group, Inc.
One State Street Plaza
New York, New York 10004
Attn: General Counsel
(ii)    If to the Executive:
Nader Tavakoli
Address last shown on the Company's Records
and a copy (which shall not constitute notice) to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Michael S. Sirkin

18



--------------------------------------------------------------------------------



Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
13.     Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
14.    Effect on Other Agreements. This Agreement constitutes the entire
agreement between the parties respecting the employment of the Executive and,
except as set forth in the proviso below, supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter, including, without
limitation, the Letter Agreement dated as of March 30, 2015, as modified or
extended, by and among the Company and the Executive (the “Letter Agreement”);
provided, however, (i) all award agreements evidencing equity or equity-based
awards granted to the Executive in his capacity as a member of the Board and all
award agreements evidencing equity awards granted to the Executive in connection
with the execution of the Letter Agreement shall remain in full force and effect
following execution of this Agreement and shall not be superseded by this
Agreement and (ii) the execution of this Agreement shall in no way affect the
Executive’s right to indemnification and coverage under the Company’s directors
and officers insurance policy in respect of the period during which the
Executive served solely as a member of the Board and not as an employee or
officer of the Company.
15.    Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 4(f), 7, 8, 9, 10, 12, 13, 14, 16, 17, 18, 20,
21 and 23 hereof and this Section 15 shall survive the termination of employment
of the Executive. In addition, all obligations of the Company to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.
16.    Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder, and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor entity. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
17.    Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives and permitted successors and assigns.
18.     Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this

19



--------------------------------------------------------------------------------



Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder.
19.     Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
20.     Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of New York (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
21.    Arbitration. Any dispute, controversy or claim arising out of or related
to this Agreement or any breach of this Agreement shall be submitted to and
decided by binding arbitration in the County of New York. Arbitration shall be
administered exclusively by the American Arbitration Association and shall be
conducted consistent with the rules, regulations and requirements thereof as
well as any requirements imposed by state law. Any arbitral award determination
shall be final and binding upon the parties.
22.     Counterparts. This Agreement may be executed in two counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
23.    Withholding. The Company may withhold from any benefit payment or any
other payment or amount under this Agreement all federal, state, city or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling.

20



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.


AMBAC FINANCIAL GROUP, INC.




_________________________
Name:
Title:


EXECUTIVE




_________________________
Nader Tavakoli

21



--------------------------------------------------------------------------------



EXHIBIT A
General Release of Claims
Consistent with Section 7 of the Employment Agreement dated [ ] among me and
Ambac Financial Group, Inc. (the “Employment Agreement”) and in consideration
for and contingent upon my receipt of the Accrued Benefits and the Severance
Payments set forth in Section 7 of the Employment Agreement, I, for myself, my
attorneys, heirs, executors, administrators, successors, and assigns, do hereby
fully and forever release and discharge Ambac Financial Group, Inc. ( “Ambac”)
and its past, current and future affiliated entities, as well as their
predecessors, successors, assigns, and their past, current and former directors,
officers, partners, agents, employees, attorneys, and administrators from all
suits, causes of action, and/or claims, demands or entitlements of any nature
whatsoever, whether known, unknown, or unforeseen, which I have or may have
against any of them arising out of or in connection with my employment by Ambac,
the Employment Agreement, the termination of my employment with Ambac, or any
event, transaction, or matter occurring or existing on or before the date of my
signing of this General Release related to Ambac, except that I am not releasing
any claims arising under Section 10 of the Employment Agreement, any other right
to indemnification or director and officer liability insurance coverage that I
may otherwise have, any claims that I may have to vested payments or benefits
pursuant to the Employment Agreement or any plan, program or arrangement of
Ambac in which I participated, any claims relating to any rights I may have to
payments pursuant to Section 7 of the Employment Agreement, any claims relating
to any rights I may have pursuant to equity and equity-based awards granted to
me by Ambac (whether in my capacity as a director only or in my capacity as an
officer and director), provisions of the Employment Agreement that survive
termination of employment or any claims arising after the date of my signing
this General Release. I agree not to file or otherwise institute any claim,
demand or lawsuit seeking damages or other relief and not to otherwise assert
any claims, demands or entitlements that are released herein. I further hereby
irrevocably and unconditionally waive any and all rights to recover any relief
or damages concerning the claims, demands or entitlements that are released
herein. I represent and warrant that I have not previously filed or joined in
any such claims, demands or entitlements against Ambac or the other persons or
entities released herein and that I will indemnify and hold them harmless from
all liabilities, claims, demands, costs, expenses and/or attorney’s fees
incurred as a result of any such claims, demands or lawsuits.
This General Release specifically includes, but is not limited to, all claims of
breach of contract, employment discrimination (including any claims coming
within the scope of Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the
Americans with Disabilities Act, and the Family and Medical Leave Act, all as
amended, or any other applicable federal, state, or local law), claims under the
Employee Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended (or any other applicable federal, state or local
statute relating to payment of wages), wage orders, claims concerning
recruitment, hiring, termination, salary rate, severance pay, stock options,
wages or benefits due, sick leave, holiday pay, vacation pay, life insurance,
group medical insurance, any other fringe benefits, worker’s compensation,
termination, employment status, libel, slander, defamation, intentional or
negligent misrepresentation and/or infliction of emotional distress, together
with any and all tort, contract, or other claims which might have been asserted
by me or on my behalf in any suit, charge of discrimination, or claim against
Ambac or the persons or entities released herein.
Ambac and I acknowledge that different or additional facts may be discovered in
addition to what we now know or believe to be true with respect to the matters
released in this General Release, and we agree that

22



--------------------------------------------------------------------------------



this General Release shall be and remain in effect in all respects as a complete
and final release of the matters released, notwithstanding any different or
additional facts.
Claims Excluded from this Release: However, notwithstanding the foregoing,
nothing in this General Release shall be construed to waive any right that is
not subject to waiver by private agreement, including, without limitation, any
claims arising under state unemployment insurance or workers compensation laws. 
I understand that rights or claims under the Age Discrimination in Employment
Act that may arise after I execute this General Release are not waived.
Likewise, nothing in this General Release shall be construed to prohibit me from
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC, NLRB, or any comparable state or local agency. 
Notwithstanding the foregoing, I agree to waive my right to recover individual
relief in any charge, complaint, or lawsuit filed by me or anyone on my behalf. 
I acknowledge that I have been given an opportunity of [twenty-one (21)] days to
consider this General Release and that I have been encouraged by Ambac to
discuss fully the terms of this General Release with legal counsel of my own
choosing. Moreover, for a period of seven (7) days following my execution of
this General Release, I shall have the right to revoke the waiver of claims
arising under the Age Discrimination in Employment Act, a federal statute that
prohibits employers from discriminating against employees who are age 40 or
over. If I elect to revoke this General Release in whole or in part within this
seven-day period, I must inform Ambac by delivering a written notice of
revocation to Ambac’s General Counsel, One State Street Plaza, New York, New
York 10004, no later than 11:59 p.m. on the seventh calendar day after I sign
this General Release. I understand that, if I elect to exercise this revocation
right, this General Release shall be voided in its entirety at the election of
Ambac and Ambac shall be relieved of all obligations to make the Severance
Payments described in Section 7 of the Employment Agreement. I may, if I wish,
elect to sign this General Release prior to the expiration of the 21-day
consideration period, and I agree that if I elect to do so, my election is made
freely and voluntarily and after having an opportunity to consult counsel.
 
 
 
 
 
 
 
 
 
AGREED:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 _________________
Nader Tavakoli
 
 _______________
Date
 
 

 

23

